Title: To George Washington from Major Henry Lee, Jr., 22 August 1780
From: Lee, Henry Jr.
To: Washington, George


					
						sir.
						Camp [Orangetown, N.Y.] 22d August. 80
					
					My Corps reached Slotterdam yesterday evening, where they halt this day.
					In the mean time I have hurried to Camp to receive your Excellencys orders for the disposal of them, on their arrival here.
					I gave orders to Capt. Rudulph to deliver Mr Andersons horse to him. The horse is gelded & Mr Anderson refuses him.
					When I left Monmouth, I directed Capt. Rudulph to be under the guidance of Gen. Furman, in Conformity to whose advice, every hoof seized, has been seized.
					
					I am fully persuaded from Capt. Rudulphs natural equity & moderation of temper that he has committed no act but can be justified by his orders, & by Gen. Furmans council.
					It is very common to hear of horses being conveyed from among the disaffected in upper freehold to the hook, & Capt. Rudulph assures me this horse was the property of two persons connected with the enemy.
					Relationship & the ties of acquaintance will often introduce Whigs pleaders for our internal enemy.
					This probably is the case now. I have the honor to be, sir most respectfully, your Excellys very hum. sert
					
						Henry Lee Junr
					
				